
	

115 HR 2443 : Department of Homeland Security Classified Facility Inventory Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2443
		IN THE SENATE OF THE UNITED STATES
		September 13, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require an inventory of all facilities certified by the Department of Homeland Security to host
			 infrastructure or systems classified above the Secret level, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Department of Homeland Security Classified Facility Inventory Act. 2.Inventory (a)In generalThe Secretary of Homeland Security shall, to the extent practicable—
 (1)maintain an inventory of those Department of Homeland Security facilities that the Department certifies to house classified infrastructure or systems at the secret level and above;
 (2)update such inventory on a regular basis; and (3)share part or all of such inventory with—
 (A)Department personnel who have been granted the appropriate security clearance; (B)non-Federal governmental personnel who have been granted a Top Secret security clearance; and
 (C)other personnel as determined appropriate by the Secretary. (b)InventoryThe inventory of facilities described in subsection (a) may include—
 (1)the location of such facilities; (2)the attributes of such facilities (including the square footage of, the total capacity of, the number of workstations in, and the number of conference rooms in, such facilities);
 (3)the entities that operate such facilities; and (4)the date of establishment of such facilities.
				
	Passed the House of Representatives September 12, 2017.Karen L. Haas,Clerk.
